Citation Nr: 1753522	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-18 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), diabetes mellitus, and exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2010, the Board remanded this case for additional development.

In January 2016, the Board reopened the claim of entitlement to service connection for hypertension and remanded for additional development. 

In June 2017, the Board remanded this case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Here, a review of the Veteran's May 1969 enlistment examination report reveals that upon entrance to service, the Veteran was noted as having mild hypertension.  Additionally, during his enlistment examination the Veteran reported that he was previously denied life insurance and previously rejected from the United States Coast Guard due to his high blood pressure.  Furthermore, the Veteran's service treatment records reveal a history of elevated blood pressure readings prior to service, which includes the Veteran's blood pressure reading on May 13, 1969, at 120/68; on May 14, 1969 at 170/92 and at 136/84; on May 15, 1969 at 132/84, 170/94, and at 178/90; and on May 23, 1969 at 132/82.

Also, in an August 1, 2017 medical opinion, the VA examiner noted the Veteran's history of elevated blood pressure prior to service, to include three out of the seven blood pressure readings to be in the hypertension range over the three days of testing, as reported on the enlistment examination report.  Significantly, the VA examiner also noted an increase in the baseline level of severity in regards to the Veteran's hypertension.  The VA examiner ultimately opined that the Veteran's hypertension was less likely than not incurred in or caused by service, or aggravated by his diabetes mellitus or his PTSD.

However, although it appears that the evidence suggests that the Veteran's hypertension is a condition that preexisted service, and the August 2017 VA examiner reported an increase in the severity of this condition from its baseline, a VA medical opinion addressing whether there is clear and unmistakable evidence that the Veteran's hypertension preexisted service, and whether there is clear and unmistakable evidence that Veteran's hypertension was not aggravated by service, has yet to be obtained.  This standard is further explained in 38 C.F.R. § 3.306 (b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service condition underwent an increase in severity during service.  Thus, an addendum opinion is warranted that addresses the issue of aggravation of a preexisting hypertension disability. 

Additionally, the Board notes that the Veteran was afforded a VA examination in December 2016.  The VA examiner opined, based on two references, that the Veteran's hypertension was not due to herbicide exposure based on a single conclusory sentence stating that "there is no current medical evidence to suggest that herbicide exposure would be causally related to hypertension."  However, the Board notes that there is a November 2016 article titled "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine, which includes a study which showed a significant association between herbicide exposure and hypertension.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (last visited November 16, 2017).  As the December 2016 VA medical opinion was based on there being "no current medical evidence" of an association between exposure to herbicide agents and hypertension, the Board finds an addendum opinion that addresses the current medical literature, to include the November 2016 article, is warranted.  

The December 2016 VA examiner also opined that the Veteran's hypertension is less likely than not proximately due to or the result of his PTSD.  In providing for a negative nexus opinion, the examiner provided a single conclusory sentence, indicating that there is no current objective evidence to suggest a causal relationship between his hypertension and PTSD.  The mere absence of documentation in the record of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Further, as any opinion, to be adequate, "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," the Board finds that an addendum medical opinion as to whether the Veteran's hypertension is proximately due to or the result of his PTSD is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The December 2016 VA examiner also opined that the Veteran's hypertension is less likely than not proximately due to or the result of his diabetes mellitus because the Veteran's service treatment records indicate that the Veteran had intermittent presentation of hypertension previous to the development of diabetes.  However, in the same examination report, the VA examiner noted that there appears to be "scant evidence to suggest hypertension during service" and that the Veteran's history of hypertension is "unclear."  The VA examiner also noted that the Veteran's hypertension was diagnosed in 2010.  Conversely, the same VA examiner in a December 2016 VA examination report noted that the Veteran's diabetes mellitus had its onset in 2001.  

Thus, the VA examiner's rationale is internally inconsistent as it appears that the Veteran's diabetes mellitus predated his hypertension.  Consequently, a medical opinion based upon an inaccurate factual premise has no probative value, and thus an addendum opinion as to whether the Veteran's hypertension is proximately due to, or the result of his diabetes mellitus is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the August 2017 VA medical opinion or another appropriate medical physician if the examiner is unavailable.  The claims file, to include this Remand and the claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer should answer the following questions: 

(a)  Did the Veteran's hypertension clearly and unmistakably (obviously or manifestly) exist prior to entrance into service? 

The examiner is directed to the May 1969 enlistment examination report.  

(b)  If it is the VA examiner's opinion that the hypertension disability clearly and unmistakably preexisted service, was any preexisting hypertension disability clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease.

In addressing aggravation, the VA examiner is requested to discuss whether there has been any measurable worsening of the condition during service, and if so, whether such worsening constitutes an increase in disability.

(c) Whether it was at least as likely as not that the Veteran's hypertension was due to or otherwise etiologically related to exposure to herbicide agents during service. 

The examiner must discuss and consider the November 2016 article" Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine and any other relevant medical literature, to include the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension. 

(d)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is proximately due to, or the result of, his service-connected PTSD, considering the onset of his hypertension, PTSD, and/or psychiatric symptoms.

(e) Whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is proximately caused by or the result of the Veteran's service-connected diabetes mellitus.

The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a Supplement Statement of the Case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







	(CONTINUED ON NEXT PAGE)








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




